DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 5, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35  11-12 and 14-20 limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
1)    “means for detecting an eye gaze on a first region in a real world scene” is corresponding to an eye gaze detecting module 1703 in Fig. 17 and [0086-0087] [0094-0095]. 
2)    “means for displaying a photo editing tool,” corresponds to 912 in Fig. 9 and [0036]. 
3)    “means for editing the first region using the photo editing tool,” corresponds to 910 Fig. 9 and [0036].
4)    “means for capturing a photo of the scene including the edited first region,”  corresponds  to 100 in Fig. 17 and [0036].
5)	“means for performing a procedure on one or more of a plurality of image frames of the real world scene to identify an object within the first region” corresponds to 1412 in Figure 14, 100 in Figure 1 and [0063].

7)	“means for setting a boundary that surrounds the first region, the boundary excluding at least a second region in the real world scene” corresponds to 100 in Figure 1 and [0031].
8) 	“means for refraining from performing the procedure on the at least the second region” corresponds to 100 in Figure 1 and [0031].
9) 	“means for detecting the eye gaze on a third region in the real world scene” 100 in Figure 1, 1210 in Figure 12 and [0046].
10)	“means for setting the boundary to surround the third region while excluding at least a fourth region in the real world scene” corresponds to 100 in Figure 1, 1212 in Figure 12 and [0047].  
11)	“means for determining a first count of consecutive times the object has been identified by the procedure or a second count of a number of times the object has been identified” corresponds to 1722 in Figure 17 and [0087].
12)	“means for highlighting the object when the first count or the second count exceeds a threshold” corresponds to 1726 in Figure 17 and [0087].
13)	“means for displaying an icon proximate to the object when the first count or the second count exceeds the threshold” corresponds to 1728 in Figure 17 and [0087].  
14)	“means for performing at least one operation, the at least one operation comprising at least one of an operation to zoom into a center of the first region within 
15)	“means for receiving at least one of a voice command and a gesture command” corresponds to 1710 in Figure 17 and [0090].
16)	“means for adjusting a magnification of the first region within the boundary in response to the at least one of the voice command and the gesture command” corresponds to 1712 in Figure 17 and [0091].  
17)	“means for editing the first region is based on at least one of a voice command and a gesture command” corresponds to 1714 in Figure 17 and [0092].  
18)	“means for storing the photo of the edited first region; wherein editing the first region using the photo editing tool includes editing the first region prior to capturing the photo” corresponds to 1722 in Figure 17 and [0092].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-15, 20-25 and 30-35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401) and Davis (US 9,279,983), and further in view of Hwang et al. (US 2010/0053342).
As per claim 1, Neven et al., hereinafter Neven, discloses a method of controlling a device configured to display content, the method comprising: 
detecting an eye gaze of a user on a first region in a real world scene (Figure 4, item 405-410; Figure 1, item 120 where a scene camera acquires a scene image of a real-world scene; [0021-0022] [0025-0036]).
	It is noted Neven does not explicitly teach
displaying a photo editing tool interface; editing the first region using the photo editing tool; and capturing a photo of at least a portion the real world scene including the edited first region.  
However, this is known in the art as taught by Davis. Davis discloses an image editing method in which an editing tool is used to edit a region and captures a photo of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Davis into Neven because Neven discloses a focusing a view and Davis discloses the focused view could be further processed for the purpose of increasing user maneuverability.
It is noted Neven and Davis do not explicitly teach the photo editing tool has 
interface including two or more different photo editing tools, wherein the photo editing tool interface including the two or more different photo editing tools is displayed while the user gazes at the real world scene prior to capturing a photo of at least a portion of the real world scene; receiving a selection of at least one of the photo editing tools, and editing the first region using the at least one selected photo editing tool. However, this is known in the art as taught by Hwang et al., hereinafter Hwang. Hwang discloses a method of editing an image in which at least two editing tools are used (Figure 4 and [0063] where a tool palette includes various edit tools).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hwang into Neven and Davis because Neven and Davis disclose a focused view and Hwang further discloses the focused view could be further processed for the purpose of increasing editing versatilities.
As per claim 2, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 1, and Neven further discloses 

highlighting the object or displaying an icon proximate to the object while the eye gaze remains on the object ([0039] where the object is highlighted with a visual cue).  
As per claim 3, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 2, and Neven further discloses wherein the procedure is an object recognition procedure ([Figure 5A, items 510, 515, 520; [0043]-[0045] where an image recognition algorithm is executed).  
As per claim 4, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 2, and Neven further discloses
setting a boundary that surrounds the first region, the boundary excluding at least a second region in the real world scene (Figure 4, item 415, 420; [0037]-[0039] where the boundary excludes a second region); and 
refraining from performing the procedure on the at least the second region ([0044] where the image recognition is executed on just the item that the user is deemed to be directly looking at as determined by the gaze direction information).  
As per claim 5, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4, and Neven further discloses  
detecting the eye gaze on a third region in the real world scene (Figure 4, items 445, 405 and 410; [0021] [0022] [0035] [0036] [0041] where a scene camera 120 
setting the boundary to surround the third region while excluding at least a fourth region in the real world scene (Figure 4, item 415, 420; [0037]- [0039] where calibrating a boundary of the region to be selected corresponding the item captured in the scene images ; Figure 4, items 420-430; [0039] [0040] where identifying the tractable item as the user continues to gaze in the region, and transmitting only the localized portion of the scene image identified from the gaze direction information to a server).  
As per claim 10, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 1, and Hwang further discloses
storing the photo of the edited first region; wherein editing the first region using the at least one selected photo editing tool includes editing the first region prior to capturing the photo ([0013][0014][0091], and Figure 5, [0069]-[0071] where a photo is edited prior to capturing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hwang into Neven and Davis because Neven and Davis discloses a method of a method of editing an image and Hwang further discloses the image could be maneuver differently for the purpose of providing increased maneuverability.

Claims 11-15 and 20 are apparatus claims with limitations similar to claims 1-5 and 10, respectively, therefore, are similarly rejected as claims 1-5 and 10, respectively.

Claims 31-35 and 40 are medium claims with limitations similar to claims 1-5 and 10, respectively, therefore, are similarly rejected as claims 1-5 and 10, respectively.

Claims 6, 16, 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401), Davis (US 9,279,983) and Hwang et al., and further in view of Aronsson et al. (US 2012/0019557) and Kodama (US 2012/0242838).
As per claim 6, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 2, and Neven further discloses 
highlighting the object when the first count or the second count exceeds a threshold ([0039] where the user may be presented with a visual queue painted over the item in the user’s real-world view using projectors).
It is noted Neven, Davis and Hwang do not explicitly teach
displaying an icon proximate to the object when the first count or the second count exceeds the threshold. However, this is known in the art as taught by Aronsson et al, hereinafter Aronsson. Aronsson discloses a method of displaying where a specific AR information (Figure 1D, item 118) associated with the identified object (person, building) within the view in responding to the eye gazing ([0018] [0040] and the object 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Aronsson into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of a method of editing an image and Aronsson further discloses the image could be further modified for the purpose of providing improved view.
It is further noted Neven, Davis, Hwang and Aronsson do not explicitly teach
determining a first count of consecutive times the object has been identified by the procedure or a second count of a number of times the object has been identified. However, this is known in the art as taught by Kodama. Kodama discloses determining a first count of consecutive times the object has been recognized by the object recognition procedure within the boundary (Figs. 2A-2B, item 10, 11 and 3A-3B; [0045] [0046] [0052] [0052] where disclosing the face detection function using a moving-subject tracking function to detect a face within updating dotted line rectangular boxes from “10” to “11” surrounding the face in a continuous image frames) or a second count of a number of times the object has been recognized within the boundary (Fig. 7, item S601-S602; [0106] [0108]) where the moving-subject detection unit to determine whether the face has been detected successively a specified number of times or more within the updating dotted line rectangular boxes, and evaluating if the face has been recognized successively a first number of times greater than or equal to the predetermined number of frame images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kodama into Neven, Davis, 
Claim 16 is an apparatus claim with limitations similar to claim 6, therefore is similarly rejected as claim 6. 
Claim 26 is an apparatus claim with limitations similar to claim 6, therefore is similarly rejected as claim 6.
Claim 36 is a device claim with limitations similar to claim 6, therefore is similarly rejected as claim 6.

Claims 7, 17, 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401), Davis (US 9,279,983) and Hwang et al. and further in view of Kim (US 8,482,527).
As per claim 7, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4.
It is noted Neven, Davis and Hwang do not explicitly teach wherein if no object has been identified in the first region within the boundary, the method further comprises performing at least one of an operation to zoom into a center of the first region within the boundary, an operation to enlarge the boundary, or an operation to enter a power saving state. However, this is known in the art as taught by Kim. Kim discloses an image maneuvering method in which if no object has been recognized in the first region within the boundary, perform at least one of an operation to zoom into a center of the first region within the boundary, an operation to enlarge the boundary, or an operation to enter a power saving state [Figure 4, “object does not exist (S124)”, Fig. 5c, ‘F3 status”; col. 8, line 46-66; col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of a method of editing an image and Kim further discloses the image could be further modified for the purpose of providing improved view.
Claim 17 is an apparatus claim with limitations similar to claim 7, therefore is similarly rejected as claim 7. 
Claim 27 is an apparatus claim with limitations similar to claim 7, therefore is similarly rejected as claim 7.
Claim 37 is a device claim with limitations similar to claim 7, therefore is similarly rejected as claim 7.

Claims 8-9, 18-19, 28-29 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401), Davis (US 9,279,983) and Hwang et al., and further in view of Ryskamp et al. (US 2014/0101608).
As per claim 8, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4.
	It is noted Neven, Davis and Hang do not explicitly teach
 receiving at least one of a voice command and a gesture command; and 
adjusting a magnification of the first region within the boundary in response to the at least one of the voice command and the gesture command. However, this is known in the art as taught by Ryskamp et al., hereinafter Ryskamp. Ryskamp discloses an image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ryskamp into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of editing an image and Ryskamp further discloses the image could be further modified for the purpose of providing improved view.
As per claim 9, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4.
	It is noted Neven, Davis and Hwang do not explicitly teach
wherein editing the first region is based on at least one of a voice command and a gesture command.  However, this is known in the art as taught by Ryskamp. Ryskamp discloses an image maneuvering method in which a voice command or a gesture command is used (Figure 6A – “a touch-based UI”; Figure 15 – “a voice-based UI”; [00047] [0054] [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ryskamp into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of editing an image and Ryskamp further discloses the image could be maneuver differently for the purpose of providing increased maneuverability.
Claims 18-19 are apparatus claims with limitations similar to claims 8-9, respectively, therefore, are similarly rejected as claims 8-9, respectively.

Claims 38-39 are medium claims with limitations similar to claims 8-9, respectively, therefore, are similarly rejected as claims 8-9, respectively.

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that Davis does not teach capturing a photo of at least a portion of the real world scene including the edited first region. In reply, Examiner consider the when the image is cropped, it is edited and when it is generated, it is captured. As for Hwang reference, it is sighted to illustrate that two or more editing tools is well known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        June 5, 2021